     Richard Sturdevant, SBN 269088
 1
     Financial Relief Law Center
 2   1200 Main St. Ste G
     Irvine, CA 92614
 3   Telephone: 714-442-3335
     Fax: 714-361-5376
 4
     rich@bwlawcenter.com
 5
     Attorney for Debtor
 6

 7
                             UNITED STATES BANKRUPTCY COURT
 8
                             NORTHERN DISTRICT OF CALIFORNIA
 9
                                     SAN FRANCISCO DIVISION
10
       In Re
11                                                          Case No. 14-30576-HLB
12     ALESHA DENTONI,                                      Chapter 13
13                                   Debtor.                DEBTOR’S EX PARTE MOTION TO
                                                            DISMISS CASE
14

15

16

17

18

19   TO THE HONORABLE HANNAH L. BLUMENSTIEL, UNITED STATES
20   BANKRUPTCY JUDGE; THE CHAPTER 13 TRUSTEE; THE UNITED STATES
21   TRUSTEE; AND ALL OTHER INTERESTED PARTIES:
22          Pursuant to 11 U.S.C. §1307, Debtor Alesha Dentoni requests that this court enter an Order
23   dismissing this case.
24

25          WHEREFORE, Debtor prays for an Order Dismissing this case.
26

27

28




 Case: 14-30576       Doc# 39    Filed: 12/28/18 - Entered:
                                                   1-
                                                            12/28/18 18:07:37        Page 1 of 2
 1   Dated: December 28, 2018                       Respectfully Submitted,
 2
                                                    FINANCIAL RELIEF LAW CENTER
 3

 4                                                  /s/ Richard Sturdevant
                                                    Richard Sturdevant
 5                                                  Attorney for Debtor(s)
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




 Case: 14-30576     Doc# 39     Filed: 12/28/18 - Entered:
                                                  2-
                                                           12/28/18 18:07:37   Page 2 of 2
